DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, this claim contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
	A method for a user equipment (UE), the method comprising: 
receiving a first physical downlink control channel (PDCCH) that provides a first downlink control information (DCI) format, 
wherein the first DCI format includes a type field having a first value; 
receiving a second PDCCH that provides a second DCI format, 
wherein the second DCI format includes a type field having a second value; 
receiving a first physical downlink shared channel (PDSCH) scheduled by the first DCI format that provides a first transport block;
receiving a second PDSCH scheduled by the second DCI format that provides a second transport block; 
generating first hybrid automatic response request acknowledgement (HARQ-ACK) information in response to reception of the first transport block and second HARQ-ACK information in response to reception of the second transport block; 
multiplexing the first HARQ-ACK information and the second HARQ-ACK information in: a physical uplink control channel (PUCCH) when the first and second values are the same, or a first PUCCH and a second PUCCH, respectively, when the first and second values are different; and 
transmitting: the PUCCH when the first and second values are the same, or the first PUCCH and the second PUCCH when the first and second values are different.


Note that the closest prior art Kim et al. (US 2014/0219202, “Kim”) discloses a method for transmitting uplink control information. Kim’s disclosure describes an avenue to transmit Physical Uplink Control Channel (PUCCH) carrying acknowledgement (ACK)/negative ACK (NACK) information related to Downlink Control Information (DCI) which is transmitted and received via a Physical Downlink Control Channel (PDCCH). Kim carries two DCI formats in one PDCCH and the two DCI formats are received in the same Control Channel Elements (CCE)s that enables transmitting one PUCCH. However, the claimed invention discloses two different PDCCHs carrying two different DCIs scheduling two PDSCHs. The two different DCIs generate two different HARQ-ACKs for receiving the two different PDSCHs and contain two different type fields. When numbers in the two different type fields are the same, the claimed invention transmits one PUCCH to multiplex and carry the two different HARQ-ACKs to a base station. When the numbers in the two different type fields are different, the claimed invention transmits two PUCCHs to carry the two different HARQ-ACKs, respectively to the base station. In particular, Kim fails to disclose or render obvious two different PDCCHs, two different HARQ-ACKs for two different PDSCHs and the conditions to send one PUCCH or two PUCCHs as claimed.
Note that the second closest prior art Kusashima et al. (US 10,939,437, “Kusashima”) discloses a terminal communicating with a base station by using an FDD cell and a TDD cell and receiving PDCCH transmitted using a DCI format. When the 
Note that the third closest prior art You et al. (US 2017/0230994, “You”) discloses a method for receiving and transmitting DCI. You’s disclosure describes one DCI divided into first DCI and second DCI within one PDCCH. The first DCI is transmitted and received in a first TTI and carries information about the second DCI which is received in a second TTI. However, the claimed invention discloses two different PDCCHs carrying two different DCIs scheduling two PDSCHs. The two different DCIs generate two different HARQ-ACKs for receiving the two different PDSCHs and contain two different type fields. When numbers in the two different type fields are the same, the claimed invention transmits one PUCCH to multiplex and carry the two different HARQ-ACKs to a base station. When the numbers in the two different type fields are different, the claimed invention transmits two PUCCHs to carry the two different HARQ-ACKs, 
Note that the fourth closest prior art Kim et al. (US 2017/0215188, “Kim”) discloses a method for transmitting data in a subframe. Kim’s disclosure describes a base station transmitting a first downlink control channel CTRL1 at the beginning of the subframe and transmitting a second downlink control channel CTRL2 at a set of symbols in the subframe. The CTRL2 includes downlink assignment or uplink grant in the same manner as the CTRL1, thus the base station performs scheduling using only one of CTRL1 and CTRL2. However, the claimed invention discloses two different PDCCHs carrying two different DCIs scheduling two PDSCHs. The two different DCIs generate two different HARQ-ACKs for receiving the two different PDSCHs and contain two different type fields. When numbers in the two different type fields are the same, the claimed invention transmits one PUCCH to multiplex and carry the two different HARQ-ACKs to a base station. When the numbers in the two different type fields are different, the claimed invention transmits two PUCCHs to carry the two different HARQ-ACKs, respectively to the base station. In particular, Kim fails to disclose or render obvious two different HARQ-ACKs for two different PDSCHs and the conditions to transmit one PUCCH or two PUCCHs as claimed.

Regarding claims 9 and 17, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2-8, 10-16 and 18-20, these claims depend from claims 1, 9 and 17, respectively and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 7:30a~5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached at 571-272-9741. The fax number for the examiner is 571-273-5009. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Examiner, Art Unit 2411